Case 2:18-cv-02873-SHL-tmp Document 82 Filed 08/14/19 Page 1 of 3                    PageID 483



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN SECTION OF TENNESSEE
                                  WESTERN DIVISION

                                                )
JOE NATHAN MACKLIN,                             )
                                                )
         Plaintiff,                             )
                                                )
v.                                              ) Case No. 2:18-cv-02873-SHL-tmp
                                                )
SHELBY COUNTY, TENNESSEE, a                     )
Tennessee municipality, et al.,                 )
                                                )
       Defendants.                              )
                                                )

                        JOINT MOTION TO STAY LITIGATION AND
                      MEMORANDUM OF LAW IN SUPPORT THEREOF


        COME NOW the Plaintiff, Joe Nathan Macklin, and the Defendant, Shelby County,

Tennessee (collectively the “Parties”), and moves this Court, pursuant to Federal Rule of Civil

Procedure 6(b)(1)(A), to modify the Scheduling Order, (Doc. Nos. 48 and 75), and stay all

litigation and applicable deadlines pending final approval of a settlement agreement. In support

thereof, the Parties would state as follows:

                       FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff initiated this § 1983 case by the filing of his Complaint on December 21, 2018.

(Dkt. No. 1.) As relevant to this Motion, the Scheduling Order currently provides numerous

deadlines for expert disclosures, designations and motions to exclude (Daubert Motions). (Doc

Nos. 48 and 75). Additionally, the parties have noticed depositions for Steve Farris, Jerry Dorsey

and Joe Macklin. Finally, the trial is scheduled to begin June 5, 2020.

       On August 13, 2019, the Parties reached a potential settlement in this matter, and

executed a “Mediation Settlement Memorandum of Agreement” (hereinafter “Agreement”)
Case 2:18-cv-02873-SHL-tmp Document 82 Filed 08/14/19 Page 2 of 3                       PageID 484



between and amongst all remaining parties to this litigation. However, final approval and

acceptance of the Agreement is subject to ratification by the Shelby County Commission.

Accordingly, the Parties seek an indefinite stay of the pending litigation to allow the Agreement

to be approved, accepted and ratified by the Shelby County Commission.

                                      LEGAL ARGUMENT

       Federal Rule of Civil Procedure 16(b)(4) provides “[a] schedule may be modified only

for good cause and with the judge’s consent.” See also Fed. R. Civ. P. 6(b)(1)(A) (allowing a

court to extend time to act for good cause); Scheduling Order, Doc. 48, at p.4 (“Absent good

cause shown, the deadlines set by this order will not be modified or extended.”). The primary

consideration in determining if good cause exists is the moving party’s diligence in meeting the

deadlines. Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (citations omitted). Also

relevant is whether an opposing party will be prejudiced by the amendment. Id.

       Here, the Parties have been diligent in meeting deadlines in this case by conducting

discovery and preparing for mediation. The Parties first met for mediation on August 7th. The

Parties then reconvened for a second day of mediation on August 13th. On the second day of

mediation, the Parties reached the Agreement which, if ratified, would provide for dismissal,

with prejudice, of the remaining Defendants in this case. As this Motion is a joint motion, there

is no prejudice to any “opposing party.” In light of the Parties efforts to settle this matter, the

Agreement, and the pending approval by the Shelby County Commission of the Agreement, if

this Motion is granted, all parties, and this Court, will save considerable resources by staying this

litigation until the Agreement can be ratified.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff and Defendant submit there is good cause for staying



                                                  2
Case 2:18-cv-02873-SHL-tmp Document 82 Filed 08/14/19 Page 3 of 3                   PageID 485



this litigation.

        Respectfully submitted this 14th day of August, 2019.

                                          Respectfully submitted,

                                          BLACK MCLAREN, JONES, RYLAND & GRIFFEE
                                          a professional corporation

                                          /s/ Brice Moffatt Timmons
                                          Brice M. Timmons (#29582)
                                          William E. Cochran, Jr. (#21428)
                                          BLACK MCLAREN JONES RYLAND & GRIFFEE PC
                                          530 Oak Court Drive, Suite 360
                                          Memphis, TN 38117
                                          (901) 762-0535 (Office)
                                          (901) 762-0539 (Fax)
                                          btimmons@blackmclaw.com
                                          wcochran@blackmclaw.com
                                          Attorneys for Plaintiff

                                          /s/ E. Lee Whitwell
                                          E. LEE WHITWELL (#33622)
                                          lee.whitwell@shelbycountytn.gov
                                          MICHAEL BURNETT JOINER (#28221)
                                          Michael.Joiner@shelbycountytn.gov
                                          SHELBY COUNTY ATTORNEY’S OFFICE
                                          160 North Main Street, Suite 950
                                          Memphis, TN 38103
                                          (901) 222-2100
                                          Attorneys for Shelby County


                                CERTIFICATE OF SERVICE

        A true and correct copy of the above and foregoing document has been served upon all
counsel of record in this cause electronically through the Court’s ECF filing system, on this the
14th day of August, 2019.

                                          /s/ Brice Moffatt Timmons




                                                3
